GRACE, Judge
(concurring).
After my complete review of the record of this trial, I am left with lingering doubts about the guilt of the accused as to the charge of rape. I have read and reread the testimony of Seaman B, the alleged victim, and Petty Officer Townsend, the Appellant. I have made allowances for the fact that I did not see the witnesses testify in person. I have weighed the fact that the military judge stated on the record that he found the alleged victim believable and the Appellant unbelievable. The testimony of the Appellant and Seaman B are not that inconsistent. Their testimonies are in agreement in most aspects except for one critical fact; that of consent to the sexual intercourse. She testified that she resisted, *889said “no”, and later froze. He claimed there was no resistance and willing participation. I feel it is possible that, in their minds, each is telling the truth. I am not a psychologist and, therefore, not qualified to make judgments about how a rape victim might react to being sexually attacked. No evidence about that was presented at trial. I was struck by actions by both the accused and the alleged victim that seemed inconsistent with a rape; a shoe that was untied rather than pulled off, no evidence of tearing of clothes, the victim waiting while Townsend went back for her glasses, the efforts by the Appellant to “mediate” the incident in the following days. None of these factors in themselves are dispositive of the issue of consent, but they add to the doubt I hold. Lack of physical evidence of force and questions of psychological force also enter the equation. When everything has been weighed in the balance I cannot say that I have been convinced beyond a reasonable doubt of the guilt of the accused as to the charge of rape. Therefore, I concur with Judge Bastek in setting aside the conviction of rape.
I also concur in affirming the remaining findings of guilty and the sentence as reassessed.
APPELLEE’S MOTION TO FILE FOR RECONSIDERATION OUT OF TIME FILED WITH THE COURT ON 7 APRIL 1992
ORDER—PANEL TWO
On consideration of Appellee’s Motion to File for Reconsideration Out of Time, in the above-styled case, filed with the Court in accordance with Rules 19 and 23 of the Courts of Military Review Rules of Practice and Procedure, it is, by the Court, this 9th day of April 1992;
ORDERED:
That Appellee’s Motion to File for Reconsideration Out of Time, having failed to offer a reason for not moving for reconsideration within the 20 days called for by Rule 19(b) or providing any basis for this Court’s concluding that there is good cause for extending the time limitations for such filing, is hereby denied.
The Motion for Reconsideration asserts that this Court’s opinion of 10 March 1992 explaining the decision to set aside the finding of guilty of rape and affirm only the finding of guilty of violating a lawful general regulation injects uncertainty into the law of rape and leaves unanswered questions concerning the lesser included offense of indecent assault. In light of the Government’s quest for clarification, an explicit restatement of this Court’s earlier decision is deemed warranted.
All the surrounding circumstances revealed by the evidence of record were considered in determining whether the alleged victim gave her consent to the acts alleged and whether the element of force was established. The Court was not convinced beyond a reasonable doubt that either of those elements was established. In reaching this conclusion, permissible inferences were drawn from a determination that the alleged victim failed to make lack of consent reasonably manifest by taking such measures of resistance as called for by the circumstances. The failure of proof with respect to lack of consent applied equally to the lesser included offense of indecent assault and, accordingly, did not warrant discussion.